Citation Nr: 0724392	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for total right knee 
replacement, post-operative right knee injury, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for total left knee 
replacement, post-operative left knee injury, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board issued a decision in April 2005, denying the 
veteran's claims of entitlement to increased rating for his 
service-connected knee disorders, and he appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2006, 
his representative and VA's Office of General Counsel - 
representing the Secretary of VA, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for readjudication in compliance with 
directives specified.  The Court issued an Order in May 2006, 
granting the joint motion and returned the case to the Board.

In July 2006, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development of the 
record and to ensure due process.  The case has been returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of flexion to 120 degrees, full extension, and 
patellar clunk on standing, which causes him pain; there is 
no evidence of subluxation or lateral instability.

2.  The veteran's left knee disability is manifested by 
limitation of flexion to 120 degrees, full extension, and 
some continuing pain; there is no evidence of subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for total right knee replacement, post-operative right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2005); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59, 
4.68, 4.71a, Diagnostic Codes 5055, 5256-5262 (2006).

2.  The criteria for an evaluation in excess of 30 percent 
for total left knee replacement, post-operative left knee 
injury have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5055, 5256-
5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2002 and July 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claims for an increased disability rating 
for his service-connected bilateral total knee replacements.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, the July 2006 letter, as well as a December 2006 
letter and the February 2007 supplemental statement of the 
case (SSOC) explained how a disability rating is determined 
for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  Nevertheless, 
because the instant decision denies the veteran's claims for 
increased disability ratings, no disability rating or 
effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of initial, appropriate VCAA notice.  As such, there 
was no defect with respect to timing of the VCAA notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, as well as transcripts 
of the veteran's testimony before a Decision Review Officer 
(DRO) of the RO and the undersigned Veterans Law Judge (VLJ) 
of the Board.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Factual Background

The veteran contends that his right and left knee 
disabilities are more severely disabling than the current 
evaluations reflect.  His current 30 percent evaluations are 
assigned under Diagnostic Code 5055, the diagnostic code for 
total knee replacements.  The veteran received a right total 
knee replacement in November 1999, and a left total knee 
replacement in March 2001.  The veteran submitted his claim 
for an increased rating in June 2002.  He maintains that each 
knee condition warrants an evaluation in excess of the 
currently assigned 30 percent rating.

On VA examination in November 2002, the veteran reported 
daily pain in both knees.  He indicated that occasionally the 
right knee would catch.  The veteran reported that he was 
fairly active, but there were many activities that he was 
unable to do.  On examination, the veteran had full right 
knee extension and 120 degrees of flexion.  The veteran had 
good collateral right knee stability, and there was no gross 
abnormal motion in that knee.  The veteran had trace laxity 
at the collateral ligaments of the right knee.  Neurological 
examination of the right knee was intact.  There was no 
effusion of the right knee.  The examiner stated that the 
veteran had full range of motion, full extension, and 130 
degrees of flexion of the left knee.  There was mild 
crepitance consistent with total knee arthroplasty.  The 
veteran had no effusion of the left knee.  Neurological 
examination was within normal limits.  There was trace laxity 
in the collateral ligaments, but otherwise the veteran's left 
knee was stable.  The examiner opined that the veteran's knee 
disabilities were moderate in nature.  The examiner noted 
that the veteran had some difficulties with the activities he 
enjoyed, and he had daily pain in both knees.  The examiner 
stated that the veteran was significantly better than he had 
been prior to his knee surgeries, but that he continued to 
have residual discomfort.

The veteran was afforded another VA orthopedic examination in 
February 2003.  The veteran reported that he had daily pain 
in his knees and difficulty getting up after sitting for a 
long period of time.  He stated that when he tried to get up, 
he had a locking or clunking in the right knee.  He felt 
unsteady on his feet.  The veteran described pain along the 
medial and lateral aspect of the right knee as the condition 
due to clunk that he had from getting up from a seated 
position.  Examination revealed the veteran to have full 
extension for the right knee, and approximately 120 degrees 
of flexion before he had pain.  He had good collateral 
ligament stability of the right knee.  There was mild 
crepitus in the right patellofemoral joint, and a noticeable 
palpable clunk from going from 30 to 0 degrees of extension, 
consistent with the patellar clunk syndrome.  There was no 
right knee effusion and no anterior/posterior laxity.  The 
left knee extended to zero degrees, and to about 130 degrees 
of flexion before there was pain.  There was good left 
collateral ligament integrity, without varus or valgus 
laxity.  There was no effusion.  There was pain along the 
proximal medial joint line with deep palpation.  Neurological 
examination was within normal limits.  The assessment 
included status post bilateral total knee replacements, and 
patellar clunk syndrome of the right knee.  The examiner 
stated that the veteran suffered residual pain from his 
bilateral total knee arthroplasties, and that he had residual 
patellar clunk syndrome of the right knee.  The veteran had 
pain at the extremes of motion, but had mild instability of 
the knees.  

The veteran appeared at a hearing before a Decision Review 
Officer in September 2003.  The veteran reported that all 
recent treatment for his knees had been through the VA.  The 
veteran stated that he had constant pain in the knees, at 
about 2 or 3 out of 10, every day.  The veteran noted that he 
could not climb a ladder due to his knees.  He reported that 
both knees felt at times that they were not going to hold him 
up.  He stated that every time he got up from sitting down he 
got a patellar clunk, which really hurt.  The veteran stated 
that he thought that his left knee disability was moderate 
and that his right knee disability was worse than moderate, 
but not yet serious.

The veteran was again afforded a VA orthopedic examination in 
March 2004.  The veteran did not pinpoint any precipitating 
factors, but said that rest and Motrin helped alleviate some 
of the pain in his left hip and right knee.  The veteran 
denied the use of crutches, brace, cane, or corrective shoes.  
The veteran's main complaint was catching of the right knee.  
The veteran reported more swelling, aching, and fatigue 
problems with the right knee than the left.  The veteran 
denied any episodes of dislocation or recurrent subluxation 
of the knees.  Examination revealed that the veteran had lost 
20 degrees of right knee extension.  He had 100 degrees of 
right knee flexion.  The ligaments were stable on 
examination.  There was an audible clunk in the right knee 
extending from 90 degrees of flexion.  At 30 degrees of 
flexion, the clunk was audible.  He had some pain the knee 
with the clunk.  The left knee had 116 degrees of flexion.  
The veteran had full left knee extension to zero degrees.  
There was 1+ pitting edema of the left shin.  Passive range 
of motion of the left knee was same as active range of motion 
with both knees.  The knees were not painful to palpation.  
There was no redness or heat over the knees.  The right knee 
was painful when the veteran held his knee at 100 degrees 
flexion, and it seemed to be causing him to fatigue.  The 
ligaments of the knees were stable.  The veteran's gait was 
normal and there was no unusual shoe wear.  The diagnoses 
included bilateral total knee replacements, and patellar 
subluxation of the right knee during extension at 30 degrees 
flexion.

The veteran testified before the undersigned Veterans Law 
Judge in September 2004.  The veteran complained of right 
knee patellar clunk.  He stated that every time he bent his 
right knee to a 90 degree angle, it caught, and in order to 
force it past the catching point, it took a lot of energy and 
really hurt.  The veteran testified that while he could walk 
three or four blocks, he avoided doing that, due to 
increasing knee pain.  The veteran stated that had problems 
climbing stairs, that he had to go up one step at a time, 
leading with his left leg.  The veteran reported that he 
could not run because of his knees.  The veteran stated that 
he wobbled when he walked and that his gait was uneven.

More recently, the veteran was afforded a VA examination in 
December 2006.  According to the report, the veteran 
complained of cramping in the legs and bilateral knee pain, 
stiffness, swelling, and fatigability.  He also complained of 
a "locking" sensation of the right knee.  Physical 
examination showed steady gait, good alignment of the knees 
without obvious deformity, and relatively equal leg lengths.  
There was no tenderness to palpation, range of motion was 
from 0 to 120 degrees bilaterally, and both knees were 
stabling to varus and valgus testing at 30 degrees.  Anterior 
and posterior drawer, Lachman's, McMurray's, patellar grind, 
and the patellar apprehension tests were negative.  The VA 
examiner noted that the veteran had significant catching in 
the patellofemoral joint, released with forced extension on 
the right knee.  Radiology report impression was status-post 
bilateral total knee arthroplasty.  Upon repetitive motion 
testing, the veteran complained of increasing pain, fatigue, 
and lack of endurance, but there was no evidence of 
incoordination.  The examination was also negative for 
recurrent subluxation and instability, bilaterally.  The VA 
examiner further noted that the veteran's patellar clunk of 
the right knee was a phenomenon of the patellofemoral joint 
and was unrelated to the actual stability of the knee.  

The VA examiner also noted the veteran's surgical scars.  His 
right knee had 3 scars, one that is 24 centimeters in length, 
one that is 28 centimeters long, and another that is 14 
centimeters long.  His left knee scars were 30 centimeters 
long and 4 centimeters long.  All of the scars were well 
healed, nontender, and nonadherent.

Analysis

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  As 
previously noted, the veteran is currently assigned a 30 
percent evaluation for each knee under this Code.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 30 percent ratings are most appropriate, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  Under 
Diagnostic Code 5262, a  40 percent rating is warranted for 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  
However, the objective clinical evidence of record does not 
show that he has nonunion of his right tibia and fibula.  
Moreover, the veteran's physical examinations were repeatedly 
negative for abnormal movement or deformity.  Although he had 
complaints of persistent pain, he ambulated without an 
assistive device, and there is no objective clinical 
indication that he has additional functional impairment, 
which would support an even higher rating.  

Furthermore, at his most recent VA examination, he had range 
of motion in his knees from 0 to 120 degrees, albeit with 
some pain.  However, this is essentially normal range of 
motion.  See 38 C.F.R. § 4.71, Plate II (full range of motion 
for the knees is from 0 to 140 degrees, extension to 
flexion).  His range of motion was greater than that required 
for even the lowest possible rating (of 0 percent) under 
Diagnostic Codes 5260 and 5261 for flexion and extension, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
61 (Diagnostic Code 5260:  a noncompensable rating is 
assigned when flexion is limited to 60 degrees, a 10 percent 
rating is assigned when flexion is limited to 45 degrees, and 
a 20 percent rating requires flexion limited to 30 degrees.  
Diagnostic Code 5261: a noncompensable evaluation is 
warranted when extension is limited to 5 degrees, a 10 
percent evaluation is warranted when extension is limited to 
10 degrees, and a 20 percent evaluation is warranted when 
extension is limited to 15 degrees).

The Board acknowledges that on VA examination in March 2004, 
range of motion of the right knee was reported as 20 - 110 
degrees, and 0 - 116 degrees for the left knee.  However, on 
all medical examinations before and after the March 2004 VA 
examination, as outlined above, range of motion was no less 
than 0 - 120 degrees.  As such, the Board finds that the 
isolated range of motion findings on VA examination in March 
2004 are less probative as they are not consistent with the 
medical evidence of record as a whole.

In concluding the veteran is not entitled to a higher rating 
for his bilateral knee disabilities, the Board has considered 
as well whether he has additional functional loss due to his 
pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He reports experiencing knee pain, fatigue and lack of 
endurance.  However, upon repetitive testing on VA 
examination in December 2006, there was no objective clinical 
indication of incoordination or decreased range of motion.  
As such, even considering his complaints of fatigue and pain, 
these findings do not support a higher rating.  As a result, 
his current 30 percent ratings adequately compensates him for 
the extent of his pain and fatigue.  

The Board also has considered whether the veteran may be 
entitled to an additional, separate rating under other 
potentially applicable Diagnostic Codes, including Diagnostic 
Code 5257.  Under Diagnostic Code 5257, a 10 rating is 
assigned for slight overall knee impairment, including due to 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the next higher 20 
percent rating, there must be moderate overall knee 
impairment, also with recurrent subluxation or lateral 
instability, and the maximum 30-percent rating under this 
code requires severe overall impairment.  Id.  Nonetheless, 
the December 2006 VA examination report clearly indicates 
that there is no objective evidence of recurrent subluxation 
or instability of either of the veteran's knees.  Likewise, 
the VA examiner found that the veteran's right patellofemoral 
clunk was unrelated to the stability of the knee. As such, he 
is not entitled to a separate rating under Code 5257.

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for the scars on his knees.  
Diagnostic Code 7804 has remained essentially unchanged.  
Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a compensable rating under Diagnostic Code 7804.  In this 
case, however, the evidence does not establish that such 
criteria have been met.  Indeed, the medical evidence 
demonstrates that the veteran's scars are nontender, 
nonadherent, and well healed. Nor has the veteran raised any 
complaints referable to his scars.   For these reasons, 
assignment of separate evaluations for the veteran's 
bilateral surgical scars of the knee is not warranted.  


Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the total right and left knee replacements have caused 
marked interference with his employment (meaning above and 
beyond that contemplated by his current 30-percent ratings) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning ratings higher than 30 percent 
for each of the veteran's total knee replacements , on either 
a schedular or extra-schedular basis.  Since the 
preponderance of the evidence is against his claims, there is 
no reasonable doubt to resolve in his favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased rating for total right knee 
replacement post operative right knee injury is denied.

Entitlement to an increased rating for total left knee 
replacement post operative left knee injury is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


